DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 12, 13, and 14 are objected to because of the following informalities:  
Regarding claim 1, Applicant claims “… returning to computing a trajectory…”. The examiner notes that this is superfluous language, and is written in a narrative form. The examiner recommends amending this to state: “Using the new set of waypoints to compute a trajectory…”.
Claims 12 and 13 use language similar to that of claim 1, and are similarly rejected.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
101 Analysis – Step 1
	Claim 12 is directed to a method of planning a path (i.e. a process). Therefore, claim 1 is within at least one of the four statutory categories.

	101 Analysis – Step 2A, Prong I
	Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
	Independent claim 12 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 12 recites:

A method for planning a path of an industrial robot, said method comprising:
Computing a trajectory through a set of waypoints, where a trajectory section is a portion of the trajectory between adjacent waypoints; 
Defining an arc length parameter as a distance along the trajectory; 
Performing a worst state search to identify a worst state point in each trajectory section having a worst collision avoidance metric; 
Performing a worst state optimization using the worst state points to determine a new set of waypoints; and 
Returning to computing a trajectory, using the new set of waypoints, until the collision avoidance metric meets a predefined criteria.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “computing” in the context of this claim encompasses a person looking at a set of waypoints and mentally connecting the dots, “defining an arc length parameter as a distance along the trajectory” amounts to little more than assigning a mental variable or parameter to the length of the trajectory, “performing a worst state search” merely amounts to a person looking for the “worst” waypoints are, “performing a worst state optimization” merely amounts to making a judgement on what the worst waypoints are, and “returning to computing a trajectory using the new set of waypoints” is simply a repetition of the above mental steps. Accordingly, the claim recites at least one abstract idea.



101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A method for planning a path of an industrial robot, said method comprising:
Computing a trajectory through a set of waypoints, where a trajectory section is a portion of the trajectory between adjacent waypoints; 
Defining an arc length parameter as a distance along the trajectory; 
Performing a worst state search to identify a worst state point in each trajectory section having a worst collision avoidance metric; 
Performing a worst state optimization using the worst state points to determine a new set of waypoints; and 
Returning to computing a trajectory, using the new set of waypoints, until the collision avoidance metric meets a predefined criteria.


The examiner notes that there is a lack of additional limitations that would or could otherwise integrate the above-noted abstract idea into a practical application.

101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 12 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  Given the lack of additional elements above that would otherwise be sufficient to amount to significantly more than the judicial exception, the examiner submits that the limitations above have not integrated the abstract idea into a practical application because there are no meaningful limits being imposed on practicing the abstract idea. Hence, claim 12 is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2016198842A), hereafter Yamada, in view of Zucker (CHOMP: Covariant Hamiltonian optimization for motion planning), hereafter Zucker.

Regarding claim 1, Yamada teaches a method for planning a path of an industrial robot, said method comprising:
Providing obstacle data defining obstacles in a workspace of the robot (0031, obstacle states having position and posture of obstacles in the environment);
Defining a set of waypoints including a start point and a goal point for the path, and one or more intermediate waypoints (0033, control device determines one or more relay point arm states that connect the pre-operation arm state to the target arm state, 0035, state setting unit sets relay point arm state candidate);
Computing a trajectory through the set of waypoints based on a defined path interpolation method, where a trajectory section is defined as a portion of the trajectory between adjacent waypoints (0035, generation of arm path using intermediate relay point arm state candidates);
Performing a worst state search to identify a worst state point in each trajectory section having a worst collision avoidance metric (Fig. 6, intermediate waypoint F3 in contact with obstacle B1, 0042, failure determination unit determines if the new path D1 comes into contact with the obstacles);
Performing a worst state optimization, using the worst state points, to determine a new set of waypoints (0046, state setting unit sets point arm state candidate E11 so that no collision with the obstacle occurs);
Returning to computing a trajectory, using the new set of waypoints, when the collision avoidance metric does not meet a predefined criteria (0074, path generated that avoids contact with an object); and
Using the new set of waypoints and a corresponding optimal trajectory by a robot controller to control motion of the robot when the collision avoidance metric meets the criteria (0074, robot arm is controlled to move along the path based on the generated path).
Yamada fails to teach, however, wherein the method includes defining an arc length parameter as a distance along a trajectory.
Zucker, however, does teach wherein the method includes defining an arc length parameter as a distance along a trajectory (Page 1169, Col. 1, Paragraph 3, arc length of the body point path computed).
Yamada and Zucker are analogous because they are in the same field of endeavor, industrial robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the arc length of Zucker in order to define the length of the travel route. The motivation to combine is to provide a further variable when performing the trajectory calculation.
Claims 12 and 13 are similar in scope to claim 1, and are similarly rejected.

Regarding claim 2, the combination of Yamada and Zucker teaches the method of claim 1, and Zucker further teaches wherein providing the obstacle data from a computer aided design (CAD) system, or providing the obstacle data from one or more sensors configured to detect the obstacles in the workspace (Page 1174, Col. 1, Paragraph 2, sensor data used to generate point clouds of obstacles).
Yamada and Zucker are analogous because they are in the same field of endeavor, industrial robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the sensor data of Zucker in order to provide information on the robot’s surroundings. The motivation to combine is to allow the robot to determine the location of potential obstacles in its environment.
Claim 14 is similar in scope to claim 2, and is similarly rejected.


Regarding claim 3, the combination of Yamada and Zucker teaches the method according to claim 1, and Yamada further teaches wherein the start point and the goal point define a beginning and ending of the path of a robot tool center (0033, control device determines one or more relay point arm states that connect the pre-operation arm state to the target arm state).
Claim 15 is similar in scope to claim 3, and is similarly rejected.

Regarding claim 4, the combination of Yamada and Zucker teaches the method of claim 1, and Yamada further teaches wherein the path interpolation method includes one of linear interpolation, spline interpolation, or another type of non-linear interpolation (Fig. 6, intermediate points F1, F2, and F3 generated between points A1 and E1).

Regarding claim 5, the combination of Yamada and Zucker teaches the method of claim 1, and Zucker further teaches the method according to claim 1 wherein the arc length parameter has a value of zero at the start point and a value of one at the goal point (Page 1168, Col. 1, Paragraph 4, trajectory with the length being from 0 to 1).
Yamada and Zucker are analogous because they are in the same field of endeavor, industrial robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the arc length of Zucker in order to define the length of the travel route. The motivation to combine is to provide end constraints for the trajectory function.

Regarding claim 7, the combination of Yamada and Zucker teaches the method of claim 1, and Yamada further teaches wherein performing a worst state search includes finding the worst state point along each trajectory section where a distance from any part of the robot to any of the obstacles is a minimum (Fig. 6, relay point F3 contacting obstacle B1, Examiner’s Note: A situation in which the point is contacting the obstacle would put that point at the minimum possible distance from the obstacle, zero). 
Claim 17 is similar in scope to claim 7, and is similarly rejected.

Regarding claim 8, the combination of Yamada and Zucker the method according to claim 1, and Yamada further teaches wherein performing a worst state search includes defining a relationship between the collision avoidance metric and locations of the waypoints based on the worst state points (0042, determination whether or not each of the arm states F1, F2, and F3 come into contact with the obstacles).
Claim 18 is similar in scope to claim 8, and is similarly rejected.

Regarding claim 9, the combination of Yamada and Zucker teaches the method according to claim 8, and Zucker further teaches wherein the relationship is approximated as a Taylor series expansion of the metric of the worst state points as a linear combination of each of the waypoints (Page 1171, Col. 1, Paragraph 5, Linearization via a first-order Taylor series approximation), where each waypoint term in the series includes a partial derivative of the collision metric with respect to the trajectory defined as a function of the waypoints (Page 1170, Col. 1, Paragraph 1, partial derivatives in order to determine overall path).
Yamada and Zucker are analogous because they are in the same field of endeavor, industrial robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the Taylor series of Zucker in order to linearize the trajectory function of the robot. The motivation to combine is to allow the robot to generate as smooth a trajectory function as possible.
Claim 19 is similar in scope to claim 9, and is similarly rejected.

Regarding claim 10, the combination of Yamada and Zucker teaches the method according to claim 8, and Zucker further teaches wherein performing the worst state optimization includes defining an objective function to be minimized, and using the relationship to define a collision avoidance inequality constraint (Page 1168, Col. 2, Paragraph 5, objective functional penalizes a trajectory based on velocities and accelerations, and simultaneously penalized proximity to objects in the environment, Page 1173, Col. 1, Paragraph 4, inequality used to determine if every point is greater than a specific distance away from an obstacle).
Yamada and Zucker are analogous because they are in the same field of endeavor, industrial robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the objective function of Zucker in order to provide a means of determining the trajectory of the robot arm. The motivation to combine is to allow the robot to generate as smooth a trajectory function as possible.
Claim 20 is similar in scope to claim 10, and is similarly rejected.

Regarding claim 11, the combination of Yamada and Zucker teaches the method according to claim 10, wherein the objective function (Page 1165, Col. 2, Paragraph 5, obstacle functional governs the shape of the path) includes a weighted combination of waypoint change distance (Page 1175, Paragraph 4, body points saved as a set of primitives), trajectory length (Page 1169, Col. 1, Paragraph 4, arc length between body points determined), and trajectory shape terms (Page 1169, Col. 2, Paragraph 4, functional gradient used to determine trajectory shape), where any of the weighting factors may be zero, and the optimization further includes an equality constraint fixing the start and goal points (Page 1170, Col. 1, Paragraph 1, equality constraint leaves endpoints of the trajectory fixed).
Yamada and Zucker are analogous because they are in the same field of endeavor, industrial robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the objective function of Zucker in order to provide a means of determining the trajectory of the robot arm. The motivation to combine is to allow the robot to generate as smooth a trajectory function as possible.



Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Zucker as applied to claims 1 and 13 above, and further in view of Schulman (Finding Locally Optimal, Collision-Free Trajectories with Sequential Convex Optimization), hereafter Schulman.

Regarding claim 6, the combination of Yamada and Zucker teaches the method according to claim 1, but fails to teach wherein the collision avoidance metric is a minimum distance from any part of the robot to one of the obstacles, and the criteria is a minimum safe distance which the metric must exceed.
Schulman, however, does teach wherein the collision avoidance metric is a minimum distance from any part of the robot to one of the obstacles, and the criteria is a minimum safe distance which the metric must exceed (Page 4, Col. 1, Paragraph 2, minimum translational distance used to penalize collisions).
Yamada, Zucker, and Schulman are analogous because they are in the same field of endeavor, industrial robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the minimum distance of Schulman in order to provide a means of designating a behavior to avoid. The motivation to combine is to ensure that the robot maintains a safe operating distance around any obstacles it is avoiding.
Claim 16 is similar in scope to claim 6, and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujii (US 20190351550 A1) teaches a robot capable of determining which available postures will prevent it from interacting with an obstacle in the environment while on a trajectory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./                Examiner, Art Unit 3664                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664